Citation Nr: 0727334	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-30 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
herniated nucleus pulposus, L5-S1, status post laminectomy 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1963 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a rating decision dated in 
December 2002 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fargo, North Dakota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.

Initially, the Board must address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the claims file reveals that the 
veteran has not received any notification with regard to the 
provisions of the VCAA.  Therefore, it is apparent that the 
Board must remand this case to ensure that the veteran is 
properly notified of the VCAA and to determine whether all 
evidence needed to consider the claim has been obtained.  

The Board also notes that nearly four years have passed since 
the veteran's last VA examination to determine the extent and 
severity of his herniated nucleus pulposus, L5-S1, status 
post laminectomy syndrome.  Thus, a new examination should be 
scheduled to ensure that the record is complete and current.  



Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken.

2.  The veteran should be afforded an 
appropriate VA orthopedic/neurological 
examination(s) to ascertain the current 
severity of the veteran's service-
connected herniated nucleus pulposus, L5-
S1, status post laminectomy syndrome.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner should also be provided with 
the previous and the revised criteria for 
rating disability of the spine (effective 
prior to September 23, 2002, effective on 
September 23, 2002, and effective on 
September 26, 2003).

The examiner should describe all 
neurological symptomatology due to the 
veteran's service-connected lumbar spine 
disability, including any muscle spasm or 
absent ankle jerk.  The examiner should 
specifically describe such neurological 
impairment in detail including the 
nerve(s) affected, or seemingly affected 
by nerve root compression.  In addition, 
the symptoms should be characterized as 
causing mild, moderate, or severe 
incomplete paralysis/neuritis/neuralgia 
or complete paralysis for each nerve 
affected, or seemingly affected.   

The examiner should specifically identify 
range of motion of the veteran's lumbar 
spine, including motion accompanied by 
pain, in degrees and functional 
impairment due to incoordination, 
weakened movement, and excess 
fatigability on use.  

The examiner should provide an opinion as 
to whether the service-connected lumbar 
spine disability has resulted in 
incapacitating episodes (as defined in 
the revised rating criteria) and note the 
frequency and duration.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
G.A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



